990 F.2d 1377
301 U.S.App.D.C. 107
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Stephanie K. OLSHAN, Appellant,v.Robert M. OLSHAN, Appellee.
No. 92-7040.
United States Court of Appeals, District of Columbia Circuit.
March 31, 1993.

Before:  D.H. GINSBURG, SENTELLE, and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of the briefs and all of the pleadings and proceedings had herein, the court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the district court opinion be affirmed for substantially the reasons given by the district court.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.